67 N.Y.2d 632 (1986)
Mohan Shah, Appellant,
v.
Eastern Silk Industries, Ltd., et al., Respondents.
Court of Appeals of the State of New York.
Decided January 16, 1986.
Jerome H. Diamond for appellant.
Jonathan J. Fink for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (112 AD2d 870; see also, Foss v City of Rochester, 66 N.Y.2d 872).